                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KEVIN LAINEZ-DIAZ,                         )
A#200-069-449,                             )
          Petitioner,                      )
vs.                                        )           No. 3:19-CV-1682-K
                                           )
JIMMY JOHNSON,                             )
Facility Administrator,                    )
Prairieland Detention Center,              )
            Respondent.                    )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. The petition for habeas corpus

filed under 28 U.S.C. § 2241 will be DISMISSED for lack of jurisdiction.

      SO ORDERED.

      Signed October 21st, 2019.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
